DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/20 has been entered.

Status of Claims
Applicant’s response filed 10/20/20 is acknowledged. Claims 1-5, 8-11 are pending. Claims 1 is amended. Claims 12-20 were previously withdrawn from consideration. 

Non-Compliant Amendment
Applicant’s amendments to claim 1 are not in compliance with MPEP 714 and 37 CFR 1.121. In the Claims filed 9/22/20, the limitation “, wherein the identifying is performed in three dimensions” is 
Per MPEP 714, markings are to “indicate the changes that have been made relative to the immediate prior version of the claims”. Further, only added subject matter should “be shown by underlining the added text”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worthington (US 2009/0324024 A1 – cited by Applicant), in view of Lanfermann et al. (US 2010/0022351 A1 – previously cited), hereinafter Lanfermann, further in view of Freeman (US 2014/0342331 A1).
Regarding Claim 1, Worthington teaches: A method comprising: identifying, by a computing system (figure 1), a deviation of a user's posture from a predetermined posture based on visual data associated with the user (paragraph 0046, predetermined reference posture; figure 2; paragraph 0056 determine whether the current best fit ellipse, i.e. current posture, is significantly larger than the reference ellipse, i.e. predetermined posture); informing the user, via a graphical image displayed on a display device, of the deviation (figure 2 element 86; paragraph 0056 message displayed to the user on the screen); and providing instructions, via the graphical image displayed on the display device, for correcting the deviation (paragraph 0056; advice to the user about how to move into a good posture from their current position) wherein the identifying includes performing facial detection on the visual data (paragraph 0011; face detection model).
Worthington does not mention wherein the identifying is performed in three dimensions. 
Lanfermann teaches detecting a user’s posture and its deviation from a template posture in three dimensions (claim 10; paragraph 0010; 0035). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method wherein the identifying is performed in three dimensions for a more accurate analysis of user’s posture.
Worthington in view of Lanfermann do not mention determining a position of the user’s left shoulder and the user’s right shoulder independent of the facial detection.
Freeman teach the use of a camera (title) to detect the position/posture of a subject (paragraph 0109) and compare the detected position of the subject to a proper position by identifying anatomical features of the subject such as the shoulders (paragraph 0109; i.e. positioning of shoulders  implies both left and right). While Freeman does mention the use of facial recognition (paragraph 0107) Examiner notes that according to Freeman, facial recognition is merely used to anonymize the data and is independent from the detection of anatomical features such as the shoulders for position analysis (paragraph 0109). It would have been obvious to one of ordinary skill in the art before the effective filng 
Regarding Claim 2, Worthington in view of Lanfermann, further in view of Freeman teaches: The method of claim 1, wherein the user is informed of the deviation in substantially real time (Worthington - paragraph 0015).
Regarding Claim 3, Worthington in view of Lanfermann, further in view of Freeman teaches: The method of claim 1. Worthington does not mention wherein informing the user of the deviation includes displaying an image depicting the predetermined posture and simultaneously displaying a current representation of the user's posture.
Lanfermann teaches training users in correct posture by showing a computer generated animation of the template and a mirror image of the user for immediate feedback (paragraph 0043-0045; figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date, to have modified the method to include displaying an image depicting the predetermined posture and simultaneously displaying a current representation of the user's posture in order to provide effective feedback to the user.
Regarding Claim 4, Worthington in view of Lanfermann, further in view of Freeman teach: The method of claim 3, wherein the displayed image is updated in substantially real time (Worthington -immediately; paragraph 0043-0045).
Regarding Claim 9, Worthington in view of Lanfermann, further in view of Freeman teaches: The method of claim 1, wherein the instructions include at least one of a textual message, a graphical symbol, audio feedback, or shading a portion of the graphical image based on the deviation (Worthington - paragraph 0056; audio alarm or message displayed, i.e. text).
Regarding Claim 11, Worthington in view of Lanfermann, further in view of Freeman teaches: The method of claim 1, further comprising providing a congratulatory message to the user when the deviation has been corrected (Worthington - paragraph 0056; good posture message of congratulations).

Claim 5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worthington, in view of Lanfermann, further in view of Freeman, further in view of Bernstein et al. (US 2006/0045312 A1 – previously cited).
Regarding Claim 5, Worthington in view of Lanfermann, further in view of Freeman teaches: The method of claim 1. While Worthington teaches determining how significantly a user’s current posture varies from a ‘correct posture’ (paragraph 0056), Worthington in view of Lanfermann, further in view of Freeman does not mention wherein the graphical image is displayed responsive to the deviation being above a predetermined threshold.
Bernstein teaches posture correction using image comparison (title; abstract) wherein a threshold is set to determine how closely images have to be in agreement to be considered a “match” (paragraph 0020; 0050). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method wherein the graphical image is displayed responsive to the deviation being above a predetermined threshold so that the sensitivity can be controlled such that a user is not bothered by false positives.
Regarding Claim 8, Worthington in view of Lanfermann, further in view of Freeman teaches: The method of claim 1. Worthington in view of Lanfermann, further in view of Freeman does not mention further comprising: determining, based on visual data associated with the user, whether the user has corrected their posture; and removing the graphical image responsive to determining that the user has corrected their posture.
Bernstein teaches posture correction using image comparison (title; abstract) further comprising: determining, based on visual data associated with the user, whether the user has corrected their posture; and removing the graphical image responsive to determining that the user has corrected their posture (paragraph 0060; a ‘match’ changes the mode, an automatically ends the testing mode). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method to further comprise: determining, based on visual data associated with the user, whether the user has corrected their posture; and removing the graphical image responsive to determining that the user has corrected their posture in order to provide a user friendly, intuitive user interface and not provide feedback when it is not needed.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worthington, in view of Lanfermann, further in view of Freeman, further in view of Menard et al. (Anchorage’s Approach to Real-Time Snowplow Tracking; 2012 – previously cited), hereinafter Menard.
Regarding Claim 10, Worthington in view of Lanfermann, further in view of Freeman teaches: The method of claim 1. Worthington in view of Lanfermann, further in view of Freeman does not mention further comprising color-coding the instructions based on a time duration associated with the deviation.
Menard teaches the color coding of graphics based on the elapsed time of an event (i.e. a time duration), in order to allow users to make educated decisions (figure 4; page 1457, column 2, paragraph 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method further comprising color-coding the instructions based on a time duration associated with the deviation in order to effectively inform a user of the duration of bad posture to allow a user to make an educated decision to change their posture.

Response to Amendment and Arguments
Regarding 35 USC § 103 Rejections, Applicant argues that Wilf fails to teach that the determined shoulder positions are independent of the facial detection. Examiner agrees and the rejection is withdrawn. However, upon further search and consideration, a new rejection based on newly found prior art is presented. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JAY B SHAH/Examiner, Art Unit 3791